Case: 2:18-cv-00114-DLB-CJS Doc #: 56 Filed: 01/31/20 Page: 1 of 2 - Page ID#: 388




                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY                             JAN 3 1 2020
                                  COVINGTON DIVISION

  MICHAEL STINE and ZACHERY PAINE
  individually and on behalf of other similarly                 Civil Action No.:
  situated individuals,
                                                                2: 18-cv-00 114-DLB-CJS
                                  Plaintiffs,
                                                                Honorable David L. Bunning
                                                  V.

  FEDEX GROUND PACKAGE SYSTEM, INC.,

                                  Defendant.

                   ORDER OF COURT GRANTING JOINT MOTION TO APPROVE
                SETTLEMENT AGREEMENT AND ENTRY OF JUDGMENT

         Having consi,dered the Parties' Joint Motion to Approve Settlement Agreement, the

  exhibits thereto, and the complete record in this matter, for the reasons set forth below and for

  good cause shown, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

         1.        The Court GRANTS the Joint Motion to Approve Settlement Agreement.

         2.        The Court APPROVES the Settlement Agreement and Release ("Settlement

  Agreement") and finds that the Settlement Agreement is a fair, reasonable, and adequate settlement

  of a bona fide dispute over the FLSA's provisions.

         3.        The Court APPROVES the incentive payments to Plaintiffs Michael Stine and

  Zachery Paine.

         4.        The Court APPROVES the payment of attorneys' fees and costs, which provides

  for fair and reasonable attorneys' fees and costs incurred in the prosecution of this action.

         5.        This case, and all claims asserted in this litigation, are hereby DISMISSED WITH

  PREJUDICE.

         6.        The C~urt retains jurisdiction to enforce the terms of the Settlement Agreement.
Case: 2:18-cv-00114-DLB-CJS Doc #: 56 Filed: 01/31/20 Page: 2 of 2 - Page ID#: 389




           7.   Judgment is hereby entered.

           IT IS SO ORDERED.

  Dated:   8/fn ~()
                                                    onorable David L. B ning
                                               istrict Judge, United States District C
                                              Eastern District of Kentucky
